OPINION — AG — ** BOARD OF TRUSTEES OF FIREMEN'S RELIEF AND PENSION FUND ** THE BOARDS OF TRUSTEES OF FIREMEN'S RELIEF AND PENSION FUNDS HAVE THE AUTHORITY AND THE DUTY TO GRANT RETROACTION PENSION PAY TO RETIRE FIREMEN WHEN THERE IS A RETROACTIVE INCREASE IN THE BASE SALARY OF THE REGULAR FIREMEN IN THE CITY OR TOWN FROM WHICH THE RETIRED FIREMEN IS RECEIVING A PENSION. THE GRANTING OF THE RETROACTIVE SALARY INCREASE OF REGULAR FIREMEN IN A CITY OR TOWN, WHICH HAS COUPLED WITH THE CITY OR TOWN PRIOR TO THE IMPLEMENTATION OF THE RETROACTIVE SALARY INCREASES, DOES 'NOT' ALTER THE DUTY OF THE BOARD OF TRUSTEES OF THE FIREMEN'S RELIEF AND PENSION FUND TO ADHERE TO THE REQUIREMENTS OF 11 O.S. 389 [11-389] WHICH REQUIRES THAT THE PENSION OF ANY RETIRED FIREMAN BE INCREASED OR DECREASED BY ONE HALF OF ALL INCREASES OR DECREASES WHICH SHALL OCCUR IN THE BASE SALARY OF THE REGULAR FIREMEN IN THE CITY OR TOWN FROM WHICH SAID PERSON IS RECEIVING A PENSION. (MUNICIPALITY, PAY) CITE: 11 O.S. 389 [11-389] (ODIE A. NANCE)